number release date id office uilc cca_2009102913095130 ----------------------------- from ------------------ sent thursday date pm to ------------------ cc subject your question --------- i read through your email and have the following comments yes the application of sec_530 and its requirements of substantive consistency reporting consistency and reasonable basis must be considered first it appears that the taxpayer is asserting that they are relying on sec_530 industry practice as the reasonable basis for not treating the landsmen as employees the taxpayer cites to several surveys in its area of operation and in --------- as support for satisfying the industry practice for treating the landsmen as independent contractors in order to satisfy industry practice the taxpayer must show the industry practice existed at the time they purportedly relied on it for treating the landsmen as independent contractors during the years at issue show that they actually relied on it for treating the landsman as contractors ie that they knew of and relied on the cited surveys and that such reliance on the industry practice was reasonable while it is possible that knowledge of the purported industry practice could come in other ways it appears that here taxpayer is asserting it relied on the surveys if the taxpayer does not satisfy the requirements for sec_530 relief then the service can proceed on the worker classification issue that is employee vs independent_contractor so long as the facts support the reclassification if you have any further questions please let me know
